   Case 1:20-cv-02172-RM-NYW Document 8 Filed 07/28/20 USDC Colorado Page 1 of 1



AO 399 (0 1109) Wu1\'crol'thc Service of Summons



                                            UNITED STATES DISTRICT COURT
                                                                               for the

                                                        i             District of Colorado

                      Lindsay Minter, et al.
                                 /'lcrillli/J
                                     V.                                                  Civil Action No. 20-cv-02172-RM-NYW
               City of Aurora, Colorado, et al.
                                Defemlam


                                                  WAIVER OF THE SERVICE OF SUMMONS

To: Andy McNulty _ __
              (Same ofthe plcri11tiffs 111/orn(I' Cir 1111represe111ccl plainlijj)


       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form. and a prepaid means of returning one signed copy of the fonn to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I. or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from              July 23, 2020           , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: _ _J_uly 28, 2020


                    City of Aurora1 Colorado                                                         c ~ers1 Deputy City Attorney
                                                                                         _ _ _ _N_a_n__
       Print,:d 1111111c ofpur(I' ll'ail'i11g sen·ice ,ifs11mma11.r                                              Printed name
                                                                                             City Attorney's Office, 15151 E. Alameda Parkway
                                                                                                       Suite 5300, Aurora, CO 80012

                                                                                                                    Address

                                                                                         ~~____n
                                                                                               _r_o_,
                                                                                                   dgers@auroragov.org
                                                                                                                E-1m11/ address

                                                                                                              303-739-7030
                                                                                                               Telepho11e 1111mber

                                                Duly to A,uicl lJnncccss1111· Expenses urScninJ? 11 Summons
          Ruic 4 ofthe federal Rules ofCh ii Procedure requires certain dclcndanls to cooperate in SU\·ing unnecessary expenses ofscr\•ing a summons
and compluint. A defi:ndunt who is located in the United S1111cs and \\ho foils to return u signed waiver of service requested by u pluintifflocaled in
the United States will be required to pay the expenses of service. unless the defendant shows good cause for the failure.

          ··Good cause·· docs 110 1 include u belicfthat the lu\\Suit is grouncllcss, or that it hus been brought in un improper venue. or that the court has
no jurisdiction over this muller or O\'er the dcfondunt or the dcfcndanl"s propcrt).

        I fthc \\Uivcr is signed und returned.) ou can still mukc lhesc und ult other defenses und objections. bu1) ou cannot object to the absence of
u summons or of service.

           lf)OU wui\c sen ice. then you must. ,,ithin lhc lime spccilicdon the wuhcr fonn. scn·c un unswcroru motion under Ruic 12 on the plaintiff
und tile a copy \\ ith the court. By signing und returning the wui\cr fimn.) ou urc allowed more time to respond thun if u summons had been served.
